DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  formula (VII) should include subscripts for the R groups.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-33 are rejected under 35 U.S.C. 103 as being unpatentable over Muir et al., US Patent Application Publication No. 2015/0299606 (hereinafter referred to as Muir) in view of Burrington et al., International Publication No. WO/2018/017911 (hereinafter referred to as Burrington – for citation purposes USPG-PUB No. 2019/0264123 is being used).    
Regarding claims 14-33, Muir discloses a detergent and antioxidant additive comprising the reaction product of an acidic organic compound, a boron compound, a polyamine comprising monomer units, such as, polyethylene imine, and optionally an alkoxylated amine and/or an alkoxylated amide, such as, ethoxylated (3) N-tallow-1,3-diaminopropane (see Abstract).  
Other embodiments of the invention include a lubricating oil composition for use in marine applications comprising (a) a major concentration of an oil of lubricating viscosity, and (b) an effective amount of the detergent and antioxidant additive (Para. [0013]).  Muir discloses that the acidic organic compound includes mono-alkyl substituted salicylic acids, di-substituted salicylic acids, oil-soluble hydroxy carboxylic acids, salicylic calixarenes, and the like and combinations thereof (as recited in claims 14-18 and 31-33) (Para. [0018]-[0046], [0065] and [0080]).  Muir discloses that the boron compound includes boric acid, a trialkyl borate, alkyl boric acid, dialkylboric acid, boric oxide, and others (as recited in claims 14 and 19-20) (Para. [0047]).  
Muir discloses that the polyamine used in preparing the detergent and antioxidant additive can be any polyamine, and typically a polymer comprising at least 4, 5, 6 or more amine containing monomer units (Para. [0048]) and within the molar concentration recited 29-30 (see Examples).

Burrington discloses an additive for a lubricating oil composition wherein the additive may be a reaction product of a trivalent boron compound, an aliphatic di-hydroxyl compound, and an alkyl amine/diamine/ammonium ion having at least two C8 or higher alkyl groups or a reaction product of a trivalent boron compound, an aliphatic di-hydroxyl compound, and an alkaline or alkali earth metal detergent or ashless cation (as recited in claim 14) (Para. [0016]-[0017] and [0052]-[0053]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the alkali metal base of Burrington in the reaction product of Muir as it is a simple substitution of one known element for another in order to obtain predictable results including enhanced detergency properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771